11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Emily Kathryn Pruitt,                         * From the 104th District Court
                                                of Taylor County,
                                                Trial Court No. 21308B.

Vs. No. 11-19-00201-CR                        * October 10, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has considered Emily Kathryn Pruitt’s motion to dismiss her
appeal and concludes that the motion should be granted.            Therefore, in
accordance with this court’s opinion, the appeal is dismissed.